Case 1:17-cr-00183-TWP-TAB Document 36-1 Filed 12/19/18 Page 1 of 4 PageID #: 131




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                    )
                                               )
           Plaintiff,                          )
                                               )
  v.                                           )    NO.     1:17-cr-00183-TWP-TAB
                                               )
  BUSTER HERNANDEZ,                            )
                                               )
           Defendant.                          )


                               PROTECTIVE ORDER

        This matter, having come to the Court’s attention on the Motion for Protective

  Order submitted by the United States of America and Defendant Buster Hernandez,

  and the Court, having considered the motion, and being fully advised in this matter,

  hereby enters the following PROTECTIVE ORDER:

        This Protective Order governs all discovery material in any format (written or

  electronic) that is produced by the government in discovery in the above-captioned

  case, and is identified or marked as “NIT Protected Material.” The United States will

  make available at any Federal Bureau of Investigation (“FBI”) facility the NIT

  Protected Material to defense counsel and defendant’s expert witness, Matthew

  Miller, to comply with the government’s discovery obligations.

        Review of the NIT Protected Material is limited to the attorneys of record,

  members of the defense team employed by the Indiana Federal Community

  Defender’s Office in Indianapolis, Indiana, and Matthew Miller, an expert retained
Case 1:17-cr-00183-TWP-TAB Document 36-1 Filed 12/19/18 Page 2 of 4 PageID #: 132




  by the defense team (hereinafter collectively referred to as “members of the defense

  team”).

        The Government and the members of the defense team agree that the NIT

  Protected Material is law enforcement sensitive, and must remain in the possession

  of the FBI at all times. Accordingly, members of the defense team must examine the

  NIT Protected Material at an FBI facility. The United States will make the NIT

  Protected Material readily available for examination by members of the defense team

  at an FBI facility, and will not place undue limits to the time required to thoroughly

  examine the NIT Protected Material.

        The attorneys of record and members of the defense team may review their

  findings regarding the NIT Protected Material with the Defendant. The attorneys of

  record and members of the defense team acknowledge that providing copies of the

  NIT Protected Material, or information contained therein, to the Defendant and other

  persons is prohibited, and agree not to duplicate or provide copies of NIT Protected

  Material, or information contained therein, to the Defendant and other persons. The

  Defendant is not permitted to disclose the identity of software associated with the

  NIT Protected Material, nor any information regarding the NIT Protected Material

  to anyone other than members of the defense team.

        Nothing in this order should be construed as an imposition of any discovery

  obligations on the government or the defendant apart from those imposed by case law

  and Rule 16 of the Federal Rules of Criminal Procedure, as well as the Local Criminal

  Rules. Any NIT Protected Material, or information contained therein, filed with the
Case 1:17-cr-00183-TWP-TAB Document 36-1 Filed 12/19/18 Page 3 of 4 PageID #: 133




  Court in connection with pre-trial motions, trial, sentencing, or other matter before

  this Court, shall be filed under seal and shall remain sealed until otherwise ordered

  by this Court. This does not entitle either party to seal their filings as a matter of

  course. The parties are required to comply in all respects to the relevant local and

  federal rules of criminal procedure pertaining to the sealing of court documents.

        The provisions of this Order shall not terminate at the conclusion of this

  prosecution, unless Mr. Miller receives advance authorization from the Assistant

  United States Attorney, Tiffany J. Preston, or a representative from the United

  States Attorney’s Office or the Federal Bureau of Investigation. The provisions of

  this order includes Mr. Miller’s practice as an expert, as well as any reference to or

  use of his examination of the NIT Protected Material in future proceedings. It further

  includes disclosure of the NIT Protected Material to individuals other than the

  members of the defense team without express authorization in advance from the

  Assistant United States Attorney. The United States Attorney’s Office and the

  Federal Bureau of Investigation shall not deny Mr. Miller’s authorization for future

  disclosure unless there exists a reasonable basis for the denial.

        Any violation of any term or condition of this Order by the Defendant, his

  attorney(s) of record, Matthew Miller, any member of the defense team, or any

  representative for the Department of Justice, may be held in contempt of court, and/or

  may be subject to monetary or other sanctions as deemed appropriate by this Court.

  If the Defendant violates any term or condition of this Order, the United States
Case 1:17-cr-00183-TWP-TAB Document 36-1 Filed 12/19/18 Page 4 of 4 PageID #: 134




  reserves its right to seek a sentencing enhancement for obstruction of justice, or to

  file any criminal charges relating to the Defendant’s violation.


        IT IS SO ORDERED this ____ day of December, 2018.



                                                ____________________________________
                                                The Honorable Tanya Walton Pratt
                                                United States District Court Judge
                                                Southern District of Indiana
